 1

 2                         UNITED STATES DISTRICT COURT
 3                               EASTERN DISTRICT OF CALIFORNIA

 4
      ALLEN HAMMLER,                                   1:19-cv-00616-SKO (PC)
 5
                          Plaintiff,                   ORDER DISCHARGING ORDER TO SHOW
 6                                                     CAUSE AND GRANTING PLAINTIFF’S
               v.                                      MOTION TO EXTEND TIME TO SUBMIT
 7                                                     APPLICATION TO PROCED IN FORMA
      J. HERNANDEZ,                                    PAUERIS OR PAY THE FILING FEE
 8
                          Defendant.                   (Docs. 8, 9)
 9
                                                       30-DAY DEADLINE
10

11

12            On July 15, 2019, the Court ordered Plaintiff to show cause why this action should not be
13   dismissed based on his failure to comply with the court’s order to file an application to proceed in
14   forma pauperis or to pay the filing fee. (See Docs. 4, 8.)
15            On July 18, 2019, Plaintiff, filed a motion to extend time to file an application to proceed

16   in forma pauperis. In light of Plaintiff’s reasons for requesting the extension of time, the order to

17   show cause will be discharged. Good cause having been presented to the court and GOOD

18   CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED that:

19            The order to show cause, that issued on July 15, 2019, is discharged. Plaintiff is granted

20   thirty (30) days from the date of service of this order in which to file an application to proceed in

21   forma pauperis or pay the filing fee.

22
     IT IS SO ORDERED.
23

24   Dated:     July 29, 2019                                         /s/   Sheila K. Oberto           .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
